FLAUM, Circuit Judge,
concurring.
I concur in the well-reasoned judgment of the Court on the merits of the case. While the majority opinion accurately reflects the inadequacies of the appellant’s brief and the attendant frustrations involved in addressing such a work product, I would forego the public admonition and imposition of a pecuniary sanction in this case. Respectfully, if not regretfully, I have concluded that the papers and argument presented to this Court may well be the product of a current lack of capacity for the appellate craft rather than a formulated indifference to the standards required of counsel in this Court. I would simply urge that counsel seriously ponder further personal preparation and possibly the obtaining of outside professional assistance before attempting to sail again on the Seventh Circuit seas.
Furthermore, since this particular unsatisfactory performance is somewhat unique *1474and not representative of the general level of legal competence displayed before this Court, a non-published admonishment, in my view, would have sufficed.